Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1, US 20090045444 A1 or D2, US 20130341803 A1 .
Pertaining to claim 1, D1 discloses (see figures 1A-1D, 3D and 8C)
a semiconductor chip stack pack (103, 502) comprising a plurality of semiconductor chips (10, 20) arranged in
a stack assembly (103), and at least one connecting substrate (502) interconnecting the semiconductor chips,
wherein on at least one chip edge, the semiconductor chips are provided with at least one chip connection area which extends at least partly as a lateral connection area (14) in a lateral area (9) of the semiconductor chip that is formed at the chip edge, wherein the lateral areas of the semiconductor chips that are provided with the lateral connection area are arranged in a common lateral area plane of the semiconductor chip stack assembly, wherein a contact surface of the connecting substrate is arranged in parallel with the lateral area plane of the semiconductor chips, and the connecting substrate has substrate connection areas (51), which are formed on the contact surface, for connecting a connecting conductor structure (520) which is formed in the
connecting substrate, which substrate connection areas are electrically connected to the lateral connection areas via connecting material (44) in a connecting plane which is in parallel with the contact surface.
Pertaining to claim 1, D2 also discloses all the limitation of claim 1 (see figures 1 A-1C and 2A-2E and paragraphs [0020]-[0028]).
Allowable Subject Matter
Claim 2-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819